Name: Commission Regulation (EEC) No 2047/84 of 17 July 1984 determining the rice intervention centres other than Vercelli
 Type: Regulation
 Subject Matter: plant product;  marketing;  prices
 Date Published: nan

 Avis juridique important|31984R2047Commission Regulation (EEC) No 2047/84 of 17 July 1984 determining the rice intervention centres other than Vercelli Official Journal L 190 , 18/07/1984 P. 0005 - 0006 Finnish special edition: Chapter 3 Volume 17 P. 0221 Spanish special edition: Chapter 03 Volume 31 P. 0157 Swedish special edition: Chapter 3 Volume 17 P. 0221 Portuguese special edition Chapter 03 Volume 31 P. 0157 *****COMMISSION REGULATION (EEC) No 2047/84 of 17 July 1984 determining the rice intervention centres other than Vercelli THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (1), as last amended by Regulation (EEC) No 1025/84 (2), and in particular Article 4 (5) thereof, Whereas, in accordance with Article 4 (1) of Regulation (EEC) No 1418/76, a single intervention price for paddy rice is fixed by the Council for the intervention centre at Vercelli; whereas this price is applicable for all the other intervention centres to be determined after consultation with Member States; whereas the selection of these centres must be governed by the application of rules laid down by Council Regulation (EEC) No 1422/76 (3); Whereas the Member States have been consulted; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The intervention centres other than Vercelli for areas of surplus rice production, as referred to in Article 4 (1) of Regulation (EEC) No 1418/76, shall be those set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 September 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 July 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 166, 25. 6. 1976, p. 1. (2) OJ No L 107, 19. 4. 1984, p. 13. (3) OJ No L 166, 25. 6. 1976, p. 18. ANNEX 1. FRANCE 1.2 // Department // Intervention centre // Bouches-du-RhÃ ´ne // Arles // // Port-Saint-Louis-du-RhÃ ´ne // // Tarascon-sur-RhÃ ´ne // Gard // Beaucaire NÃ ®mes, Saint-Gilles // French Guiana // Mana (Saint Laurent du Maroni) 2. ITALY 1.2 // Province // Intervention centre // Ferrara // Ponte Langorino // Milano // Abbiategrasso // Modena // Fossoli di Carpi // Novara // Casalvolone Vespolate // Oristano // Oristano // Pavia // Corteolona Mede Lomellima Palestro Sant'Angelo Lomellina GambolÃ ² // Vercelli // Balzola Desana Fontanetto Po Formigliana Trino Vercellese // Verona // Isola della Scala 3. GREECE 1.2 // Province // Intervention centre // Central Greece // Lamia Mestolongi // Macedonia // Anagennisi Provatas Pyrgos Thessaloniki Serres // Peloponnes // Messini Scala